Citation Nr: 1135052	
Decision Date: 09/19/11    Archive Date: 09/23/11

DOCKET NO.  03-13 094	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma



THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.



REPRESENTATION

Appellant represented by:	Sandra E. Booth, Attorney



WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 


INTRODUCTION

The Veteran had active service in the U.S. Air Force from July 1943 to February 1946 and from June 1952 to October 1979.  The Veteran died in May 2001.  The appellant is his surviving spouse.

This matter initially came before the Board of Veterans' Appeals (Board) from a March 2002 rating decision of the above Regional Office (RO) of the Department of Veterans Affairs (VA) which, in pertinent part, denied service connection for the cause of the Veteran's death.  In March 2003, the appellant testified at a personal hearing at the RO.  In March 2004, the Board remanded the appeal for additional development.  In May 2006, the Board issued a decision, denying the appellant's claim, and she then appealed to the United States Court of Appeals for Veterans Claims (Court or Veterans Court).  In September 2007, the Court granted the parties' Joint Motion for Remand of the May 2006 Board decision.

In September 2006, the Secretary of VA imposed a stay at the Board on the adjudication of claims affected by the decision of the Court in Haas v. Nicholson, 20 Vet. App. 257 (2006), which reversed a decision of the Board that had denied service connection for disabilities claimed as a result of exposure to herbicides.  The Court temporarily stayed the adjudication of cases before the Board and RO that were potentially affected by Haas.  See Ribaudo v. Nicholson, 21 Vet. App. 16 (2007) (per curiam).  The specific claims affected by the stay included those based on herbicide exposure in which the only evidence of exposure is receipt of the Vietnam Service Medal or service on a vessel off the shore of Vietnam.  In May 2008, the United States Court of Appeals for the Federal Circuit (Federal Circuit) issued its decision in Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008) where it reversed the Veterans Court, holding that the Veterans Court had erred in rejecting VA's interpretation of § 3.307(a)(6)(iii) as requiring a servicemember's presence at some point on the landmass or inland waters of Vietnam in order to benefit from the regulation's presumption.  Thereafter, the Board adjudicated the appellant's claim, issuing a decision in March 2009, which denied the claim for service connection for the cause of the Veteran's death.  The appellant appealed the Board's March 2009 decision to the Court.  In February 2011, the Court issued a memorandum decision, reversing, in part, the Board's March 2009 decision, and remanding the claim to the Board for further action. 


FINDINGS OF FACT

1. Pursuant to a February 2011 Court memorandum decision, it is established that the Veteran served in the Republic of Vietnam during the Vietnam era. 

2. The immediate cause of the Veteran's death in May 2001 is shown to have been the result of carcinoma of the lung.


CONCLUSION OF LAW

The Veteran's carcinoma of the lung was incurred in service due to his presumed exposure to Agent Orange or other herbicides in Vietnam; thus service connection for the cause of the Veteran's death is warranted.  38 U.S.C.A. §§ 1110, 1131, (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2010).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

At the outset, the Board acknowledges VA's duties to notify and to assist pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159.  In light of the fully favorable decision in this case, to the extent that the VCAA might be applicable, the Board concludes that any errors in the timing or content of VCAA notice or assistance is moot.

II. Factual Background and Analysis

The appellant contends that the Veteran's carcinoma of the lung (which was the immediate cause of his death) was due to herbicide exposure in service.  The Veteran died in May 2001.  At the time of his death, service connection had been established for peptic ulcer disease; chronic bronchitis; brachial neuritis; fracture of the left humerus; and hemorrhoids, all assigned noncompensable disability evaluations.

A service-connected disability will be considered as the principal (primary) cause of death when such disability, singly or jointly with some other disorder, was the immediate or underlying cause of death or was etiologically related thereto.  A contributory cause of death is inherently one not related to the principal cause.  In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially, that it combined to cause death, or that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312.

If a veteran was exposed to an herbicide agent, such as Agent Orange, during active service, certain specific diseases shall be service connected if manifest to a degree of 10 percent or more at any time after service.  U.S.C.A. § 1116(a, b); 38 C.F.R. § 3.307(a)(6)(ii).  The list of diseases subject to this presumption of service connection includes respiratory cancers (cancers of the lung, bronchus, larynx, or trachea).  38 C.F.R. § 3.309(e).

A veteran, who during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to the contrary.  U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  Service in the Republic of Vietnam has been interpreted as requiring a veteran to have set foot on land in the Republic of Vietnam rather than mere shipboard service in offshore waters.  Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert denied (finding foot-on-land rule to be permissible statutory interpretation); see also 38 U.S.C.A. § 1116(a)(3); 38 C.F.R. § 3.307(a)(6)(iii).

VA Compensation and Pension Service (C&P) has determined that a special consideration of herbicide exposure on a factual basis should be extended to Veterans whose duties placed them on or near the perimeters of Thailand military bases when a Veteran with service in Thailand during the Vietnam Era claims a disability based on herbicide exposure.  A U.S. Air Force Veteran must have served with the U.S. Air Force in Thailand during the Vietnam Era at one of the Royal Thai Air Force Bases (RTAFBs) at U-Tapao, Ubon, Nakhon Phanom, Udorn, Takhli, Korat, or Don Muang.  Further, to receive benefits for diseases associated with herbicide exposure, these Veterans must show on a factual basis that they were exposed to herbicides during their service as shown by evidence of daily work duties, performance evaluation reports, or other credible evidence.  VA Manual M21-1 Manual Rewrite, Part IV, ii, 2., Chapter.10.q (2010).

As noted above, the appellant contends that the Veteran's fatal carcinoma of the lung was due to herbicide exposure in service.  The appellant historically claimed that the Veteran was exposed to herbicides in Thailand, from returning pilots who had flown missions over Vietnam and had not been decontaminated before being debriefed by the Veteran.  The appellant testified that the Veteran was in Thailand near the Vietnam border for several weeks in 1968, during the height of the defoliation program with Agent Orange, and that his job entailed close quarter debriefing of Air Force pilots returning from combat sorties.  

A DD Form 214 for the Veteran's second period of active duty, from June 1952 through October 1979, indicated that he had no foreign service.  However, a travel voucher (DD Form 1351-2) showed that the Veteran was reimbursed for his various travel expenses from May through July 1968.  His travel specifically included arriving at the Bangkok Airport on May 15, 1968, and departing from the Don Muang RTAFB (Royal Thai Air Force Base) on July 7, 1968.  

The Veteran's officer military record (AF Form 11) showed notation, under the heading "Foreign Service" and subheading "Foreign Service Summary", of "TDY 15 May 68 - 7 July 68, 54 days (SEA)".  While this shows the Veteran had a temporary duty (TDY) assignment to Southeast Asia for 54 days from May to July 1968, it did not indicate the specific country.  In addition, the chronological listing of service on this document does not provide any specific details as to the Veteran's service between February 19, 1968 (when he was at Brooks AFB in Texas) and March 19, 1969 (when he was at the Pentagon in Washington, D.C.)  Under the heading "combat record", there is a notation of "Vietnam 1Apr68 - 31Oct68, VietnamAirOff CampPhase III (BSS)".  

On a service evaluation form for the Veteran for the period from February 10, 1968 through February 9, 1969, it was noted that the Veteran was a personnel measurement psychologist, and the officer in charge of the Southeast Asia portion of the Combat Team effort to provide information upon which to base tactical fighter second seat manning decisions.  Finally, this document shows that his awards included the Vietnam Service Medal with one Bronze Service Star (BSS).

Prior to his death, in April 2001, the Veteran submitted an informal claim for service connection for lung cancer.  He reported that in 1968 his specific duties involved debriefing flight crews in Thailand as the crews returned from combat missions into Vietnam.  He indicated he was diagnosed with lung cancer in 1997, which was within 30 years of when he was in the exposure area of Agent Orange.  The Veteran's description of his duty assignment was consistent with the description on his annual evaluation for the period from February 1968 to February 1969.  The evaluation report indicated that the purpose of his TDY was to develop techniques and methodology for evaluation of crew performances during combat missions.  His military specialty at that time was a personnel measurement psychologist, which involved evaluation of combat crew proficiency and effectiveness for tactical fighter second seat manning decisions.

After the Veteran's death, in June 2001, the appellant submitted a statement contending that the Veteran was on TDY at Ubon RTAB, Thailand, from May 13, 1968 through July 7, 1968, and that his top secret duty assignment was to debrief Vietnam combat pilots after their immediate return across the border into Thailand.  She indicated that the Veteran was the first person these combat pilots saw after their combat duty.  She also indicated that his security clearance would not allow him inside the border of Vietnam.  She claimed that during his assignment he was exposed to Agent Orange, with resulting lung cancer, which occurred within the 30 year period of exposure.  

Although the appellant did not originally claim that the Veteran was in Vietnam at anytime during his military service, subsequently, in a letter dated in December 2007, the appellant's representative suggested otherwise - noting that the evidence of record - including the award of the Vietnam Service Medal, the Veteran's assignment in Southeast Asia, and the Combat Report - were consistent with the Veteran's being present in Vietnam in 1968 and 1969.  Further, the appellant's representative indicated that the appellant was requesting that the Board find that the Veteran had qualifying Vietnam service and that his death due to lung cancer was entitled to service connection based on presumptive exposure to herbicides.  

Thereafter, the Board issued a decision in March 2009, denying the appellant's claim.  Therein, the Board reiterated the finding that the appellant did not claim, nor did service records show, that the Veteran was in Vietnam at anytime during his military service.  The Board found that the evidence of record showed that the award of the Vietnam Service Medal was for the Veteran's TDY service in Thailand in 1968, which involved direct support of operations in Vietnam.  

As noted above, however, the Court's February 2011 memorandum decision established that the Veteran did have service in Vietnam; the case was remanded to the Board to determine whether service connection was warranted for the cause of the Veteran's death.  The Court indicated that given that the Board found that the Veteran died of lung cancer - a disease subject to the presumptive service connection provisions of 38 C.F.R. § 3.309(e) - the only remaining issue for the Board to determine was whether there was sufficient evidence to rebut the presumption of service connection or aggravation.  38 C.F.R. § 3.307(d).  

Based on the foregoing and a review of the evidentiary record, the Board finds that there is not sufficient evidence to rebut the presumption of service connection in this case.  As noted above, the Veteran's death certificate shows he died due to carcinoma of the lung, which shall be service-connected, if the Veteran was exposed to an herbicide agent, such as Agent Orange.  Based on the Court's memorandum decision and the evidence in this case, the only finding in that regard can be that the Veteran did have service in the Republic of Vietnam during the Vietnam era and, therefore, is presumed to have been exposed to herbicides therein.  There is no affirmative evidence to the contrary.  Thus, the Board must find that the Veteran's carcinoma of the lung was presumptively the result of service in the Republic of Vietnam and presumed exposure to herbicides therein, and is the immediate cause of his death.  Service connection for the cause of the Veteran's death is therefore warranted.  See 38 C.F.R. § 3.312, 3.318.  


ORDER

Service connection for the cause of the Veteran's death is granted.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


